

	

		II 

		109th CONGRESS

		1st Session

		S. 189

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Inhofe introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Head Start Act to require

		  parental consent for nonemergency intrusive physical

		  examinations.

	

	

		

			1.

			

				Head Start Act

			 amendment imposing parental consent requirement for nonemergency intrusive

			 physical examinations

			The

			 Head Start Act (42 U.S.C. 9831 et

			 seq.) is amended by adding at the end the following:

			

				

					657A.

					Parental consent requirement for nonemergency intrusive

				physical examinations

					

						(a)

						In general

						A Head Start agency shall

				obtain written parental consent before administration of any nonemergency

				intrusive physical examination of a child in connection with participation in a

				program under this subchapter.

					

						(b)

						Definition

						The term nonemergency

				intrusive physical examination means, with respect to a child, a

				physical examination that—

						

							(1)

							is not immediately

				necessary to protect the health or safety of the child involved or the health

				or safety of another individual; and

						

							(2)

							requires incision or is

				otherwise invasive, or involves exposure of private body parts.

						.

		

